Citation Nr: 0031492	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the character of discharge of the appellant's spouse, 
on whose service entitlement is claimed, is a bar to 
eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 administrative decision of the VA 
Regional Office (RO), in which the RO determined that the 
appellant was not eligible for Dependency and Indemnity 
Compensation (DIC) because her deceased spouse, upon whose 
service eligibility was claimed, was separated from service 
under dishonorable conditions.  The appellant perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The RO has informed the appellant of the evidence needed 
to support her claim and has obtained any relevant evidence 
designated by the appellant.

2.  The service of the appellant's spouse from April 1946 to 
April 1956 was terminated by an other than honorable 
discharge due to his status as a deserter from February 1947 
to April 1956.

3.  The evidence does not show that the appellant's spouse 
was insane at the time he became a deserter in February 1947.


CONCLUSION OF LAW

The character of discharge of the appellant's spouse, upon 
whose service benefits were claimed, precludes eligibility 
for benefits under the laws administered by VA.  38 U.S.C.A. 
§§ 101(2), 1310(b), 5303 (West 1991); 38 C.F.R. §§ 3.1(d), 
3.12 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A March 1977 medical report submitted by the appellant 
indicates that her spouse, the former servicemember, had a 
mental impairment at that time.  In December 1977 the 
National Personnel Records Center (NPRC) certified that he 
entered on active duty in April 1946 and was separated in 
April 1956.  The NPRC also certified that the character of 
his separation from service was under conditions other than 
honorable, in that he had been in a deserter status from 
February 1947 to April 1956.  

The NPRC also provided morning reports for his unit showing 
that he had been released from duty to sick call in January 
1947, and that he was returned to duty in February 1947.  No 
reason for the sick call was given.  The report of a January 
1947 separation examination indicates that he had no 
psychiatric impairment.

His separation certificate shows that he enlisted in April 
1946 as a Philippine Scout for a three year enlistment, that 
he deserted in February 1947, and that he was separated in 
April 1956, rather than being court-martialed, because a 
trial was "deemed unadvisable."

In January and June 1979 medical reports a physician stated 
that he had treated the former servicemember from August to 
October 1959 for schizophrenia.  The physician reported as 
history that the former servicemember had gone absent without 
leave (AWOL) in February 1947, and sought psychiatric 
treatment immediately thereafter.  In March 1979 the RO 
requested the appellant, who was prosecuting the claim for 
compensation benefits on behalf of her spouse, to provide the 
clinical records pertaining to the treatment allegedly 
received in 1947.  No additional evidence was submitted, and 
in an August 1979 rating decision the RO determined that the 
former servicemember had not been insane when he deserted in 
February 1947.  In a November 1979 administrative decision 
the RO determined that the former servicemember's separation 
from service was under dishonorable conditions, that he was 
not a veteran for VA benefit purposes, and that he was not 
eligible for VA benefits.

In a November 1979 affidavit two individuals who purportedly 
served with the former servicemember stated that he had 
demonstrated queer behavior in February 1947, and that he had 
received psychiatric treatment.

In July 1984 the appellant submitted a medical certificate 
indicating that the former servicemember had been treated in 
1947 for "manic depressive psychosis (schizophrenia)."  The 
validity of this document is highly questionable, in that the 
language used and the description of symptoms and treatment 
are not consistent with the "physician's" claimed 
educational level.  In addition, although the document is 
dated in February 1984, it appears to be much older than five 
months (when submitted) and appears to have been photocopied 
numerous times; the original certificate was not submitted.  

The appellant claimed entitlement to DIC benefits in June 
1998, and reported that her spouse had died in February 1991.  
The application indicates that she married the former 
servicemember in 1955.  She claimed that the cause of his 
death, a mental disorder, was related to his military 
service.

In December 1998 the appellant submitted a certification of 
service from the NPRC showing that her spouse served from 
April 1946 to April 1956, and that his service was terminated 
by an undesirable discharge.  In a December 1998 statement 
she reported that she had no personal knowledge regarding his 
separation from service, and that he had never told her why 
he had an undesirable discharge, but that he denied having 
committed any serious offense.  She asserted that his 
undesirable discharge was not the same as a dishonorable 
discharge, and that the nature of his discharge from service 
did not preclude her eligibility for benefits.  She also 
asserted that the certification of service from the NPRC was 
sufficient to establish that he had over ten years of 
qualifying military service.  Her representative claims that 
the veteran was insane when he left service in February 1947, 
and that he had no intention of deserting.

II.  Analysis

The Board notes that during the servicemember's lifetime, the 
appellant submitted multiple claims on his behalf to 
establish entitlement to VA disability compensation benefits.  
Those claims were denied based on his character of discharge, 
which the RO determined to be dishonorable.  Although the 
adjudication of the surviving spouse's claim must be made 
without regard to the disposition of the claims filed during 
the veteran's lifetime, the evidence submitted during the 
spouse's lifetime must be considered in determining the 
appellant's eligibility for VA benefits.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991) (determinations regarding 
eligibility for VA benefits are to be based on review of the 
entire evidence of record); 38 C.F.R. §§ 3.303(a), 20.1106.

The Board further notes that the statute pertaining to VA's 
duty to assist the appellant in developing the evidence in 
support of her claim was recently revised.  In accordance 
with the revised statute, VA has a duty to notify the 
appellant of the evidence needed to substantiate her claim.  
VA also has a duty to assist her in obtaining such evidence, 
provided the evidence is sufficiently identified and she 
provides the necessary release to obtain the evidence.  VA 
has no duty to assist the appellant in developing the 
evidence unless a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  If VA is 
unable to obtain records identified by the appellant, VA must 
notify her of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).

In addition to multiple requests for evidence in conjunction 
with the claims she submitted during her spouse's lifetime, 
in September 1998 the RO informed the appellant of the 
evidence needed to substantiate her claim and requested that 
she submit that evidence.  In December 1998 the RO asked the 
appellant to submit medical treatment records pertaining to 
alleged treatment of her spouse for a psychiatric disorder in 
1947, but no evidence was presented or identified for the RO 
to obtain.  The Board concludes that all relevant data has 
been obtained for determining the merits of the appellant's 
claim and that VA has fulfilled its obligation to assist her 
in the development of the facts of her case.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  For deaths 
occurring after December 31, 1956, DIC benefits shall not be 
paid unless the servicemember was discharged or released 
under conditions other than dishonorable, or died while in 
active service.  38 U.S.C.A. § 1310.

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from 
service by reason of the sentence of a general court-martial, 
by reason of being a deserter, or as a result of being absent 
without leave (AWOL) for a continuous period of at least 
180 days bars entitlement to benefits.  Eligibility is not 
precluded, however, if it is found that the servicemember was 
insane at the time of committing the offense causing such 
discharge or release.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  

A finding of insanity requires competent medical evidence 
showing that the veteran was insane at the time the incident 
occurred.  38 U.S.C.A. § 5303(b); Zang v. Brown, 8 Vet. App. 
246 (1995).  The veteran is considered to be insane if, due 
to a disease, he exhibits a more or less prolonged deviation 
from his normal method of behavior, interferes with the peace 
of society, or has so departed from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Struck 
v. Brown, 9 Vet. App. 145 (1996); 38 C.F.R. § 3.354(a).

The evidence received from the service department shows that 
the veteran was separated in April 1956 under conditions 
other than honorable due to his desertion in February 1947.  
According to the controlling law, a separation resulting from 
desertion precludes eligibility for VA benefits, unless the 
servicemember was insane at the time he deserted.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  During the former 
servicemember's lifetime the appellant submitted evidence 
showing that he received treatment for a mental condition in 
1979.  Because that evidence related to his status more than 
30 years after he left service, it is not relevant in 
determining whether he was insane in 1947.

The appellant also submitted a February 1984 "medical 
certificate" indicating that the veteran was treated in 1947 
for "manic depressive psychosis (schizophrenia)."  In 
addition to its questionable validity, the medical 
certificate is of little probative value because it was 
completed 37 years after the treatment was allegedly provided 
and it appears to have been based solely on memory, in that 
the "physician" did not provide any supporting clinical 
records contemporaneous with the claimed 1947 treatment.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The RO has asked the appellant on multiple 
occasions to submit the actual records of treatment in 1947, 
but she failed to do so.  

The report of the January 1947 examination indicates that the 
former servicemember did not have a psychiatric disorder.  
The Board finds that the contemporaneous evidence is more 
probative than the February 1984 medical report, or the 
November 1979 affidavit.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Board finds, therefore, that the former 
servicemember was not insane at the time he deserted in 
February 1947.

The service department certification that the former 
servicemember was separated from service under conditions 
other than honorable due to desertion is binding on VA.  
Spencer v West, 13 Vet. App. 376 (2000).  The appellant's 
assertion that the December 1998 certification of service 
showing an undesirable discharge, rather than a dishonorable 
discharge, shows that she is eligible for VA benefits is 
without merit; the separation was not honorable and was due 
to desertion, which factors preclude eligibility.  The Board 
has determined, therefore, that eligibility for benefits 
under the laws administered by VA based on the former 
servicemember's service is barred as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim must 
be denied if there is no entitlement under the law).







(continued on next page)

ORDER

The appeal to establish eligibility for VA benefits, due to 
the character of discharge, is denied.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals
